Title: From George Washington to Robert R. Livingston, 10 March 1783
From: Washington, George
To: Livingston, Robert R.


                        
                            Dear Sir,
                            Newburgh 10th March 1783
                        
                        The honor of your favor dated the 26th Ulto, inclosing the resolves of Congress of the 20th preceeding; and a
                            state of the Negociations for a general pacification (when your last advices were dated) came duly to hand; and I thank
                            you for the information, and your observations thereon.
                        The state of suspence in which we are held at present, with respect to Peace or War, is not more irksome than
                            it is unaccountable; unless the detention of the Cadiz Fleet—giving more time for manoeuvring—has inspired hope in some of
                            the contending parties, particularly G. Britain, on whom it is to be presumed the treaty will bear hardest, of bettering
                            their terms.
                        Mrs Washington unites her Compliments & best wishes with mine to Mrs Livingston, and the other
                            Ladies of your family, I am—Dr Sir with great esteem & respect Yr Most Obedt Ser.
                        
                            Go: Washington
                        
                    